Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application INDIA 201831044436 11/26/2018.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) drawn to the composition, and the species Example 8 at page 19, lines 10-20 of the specification, in the reply filed on 11/30/20 is acknowledged.
The salient species in Example 8 that are claimed dare as follows:
600 mg of (±)-Lipoic acid
disintegrant (e.g. hydroxypropyl cellulose)
270 mg of anhydrous dicalcium phosphate
25 mg of PVP-VA – binder
100 mg Vitamin B1 – water-soluble vitamins
50 mg Vitamin B6 – water-soluble vitamins
100 mg Vitamin B12 – water-soluble vitamins

Claims 1-16 are examined herein insofar as they read on the elected invention and species. 

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim has the limitation “wherein the tablet comprises 25 to 100 % (w/w) of the pharmaceutically acceptable excipient … based upon the total weight of the tablet”, however said composition must necessarily include other components due to the limitations in the claims from which it depends, e.g. it must include both lipoic acid and dicalcium phosphate.  Therefore it is not possible to have 100% of anything else, and the claim lacks clarity because of this.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrd (US 2005/0085498 A1).
While there is a restriction of record, for the sake of compact prosecution, the Examiner has added relevant 102 art.  This is not intended to state or imply that the restriction has been lifted.
Byrd discloses a variety of lipoic acid and dicalcium phosphate compositions, relevant examples are reproduced below for convenience.
Example 8 on pg. 13:
creatine ethyl ester 33%
arginine a-ketoglutarate 25%
lipoic Acid 25%
di-Calcium Phosphate 10%
polyvinyl pyrrolidone (Kollidon 90) 3%
starch 3%
magnesium stearate 1%
TOTAL 100%
This anticipates instant claims 1, 2 (the lipoic acid is not disclosed as enantiomerically enriched, so it is presumed to be racemic; see, for example, [0036, claim 2, and throughout the document), the Examiner calculates that the ratio of lipoic acid and dicalcium phosphate are about 2.5 thus anticipating claims 3 and 4, the 
Example 8 on pg. 15:
creatine ethyl ester 33%
arginine a-ketoglutarate 20%
lipoic Acid 25%
lipid soluble thiamine (i.e. vitamin B1) 5%
di-Calcium Phosphate 10%
polyvinyl pyrrolidone (Kollidon 90) 3%
starch 3%
magnesium stearate 1%
TOTAL 100%
This anticipates instant claims 1, 2 (the lipoic acid is not disclosed as enantiomerically enriched, so it is presumed to be racemic; see, for example, [0036, claim 2, and throughout the document), the Examiner calculates that the ratio of lipoic acid and dicalcium phosphate are about 2.5 thus anticipating claims 3 and 4, and the polyvinyl pyrrolidone anticipates claim 7, the Examiner calculates that the ratio of dicalcium phosphate and binder are about 1.7 thus anticipating claims 9 and 10, the polyvinyl pyrrolidone anticipates claim 7, the thiamine anticipates claims 14 and 15, The Examiner calculates that the ratio of lipoic acid and thiamine is about 5 thus anticipating claim 16.
The Examiner notes that while the cited section labels the thiamine as “lipid soluble”, this is not the same as water insoluble.  The thiamines listed in Byrd, e.g. 
The disclosure of Byrd is very clear that the preferred mode of administration as a tablet (see, for example, throughout the document), so one of ordinary skill could immediately envision the use of a tablet, including with, e.g., the exemplified lubricant Mg stearate, thus anticipating claims 11-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 2005/0085498 A1) as applied to claim(s) 1-4, 7, and 9-16 above, and further in view of Haley et al. (US 2011/0160150 A1).
The instant claims are generally drawn to a composition of (±)-lipoic acid, disintegrant (e.g. hydroxypropyl cellulose), dicalcium phosphate, PVP-VA as a binder (related to claim 7), vitamins B1, B6, and B12 as water-soluble vitamins, and wherein the lipoic acid and the binder are present in relation to each other in a weight ratio from about 1:0.08 - 1:0.03 (related to claims 5 and 6).
Byrd discloses as above, and further discloses that the excipients used therein can, and should, be adjusted in both type and amount (see, for example, [0034]-[0061], the examples, and the claims), and exemplifies the use of an exceptional array of different excipients in different amounts (see, for example, the examples and the whole 
Byrd additionally teaches that the use of a dose of B vitamin complex 50 products was known and understood to be beneficial, e.g. 50 mg of B1 with that amount of most of the other B vitamins (i.e. including B6 and B12; see, for example, [0167]).
Byrd does not specifically disclose the composition with PVP-VA as a binder, vitamins B1, B6, and B12, and wherein the lipoic acid and the binder are present in relation to each other in a weight ratio from about 1:0.08 - 1:0.03.
Haley et al. discloses compositions than can beneficially comprise, for example, lipoic acid (see, for example, claim 11 and the whole document) and calcium phosphate (see, for example, Table 2 on pg. 28).  Haley et al. teaches that common excipients can, and should, be used including an extensive list of commonly known and commonly substituted excipients including colloidal silicon dioxide, croscarmellose sodium, microcrystalline cellulose, cellulose acetate phthalate, different alkyl celluloses, carboxymethylcellulose, methylcellulose, copovidone/low-substituted hydroxypropyl cellulose, etc. (see, for example, Table 2 on pg. 28).  Thus Haley et al. discloses useful excipients, and also evidences that common members such as these were well-known and recognized as useful in a general sense.
It would have been obvious to make the composition of Byrd with PVP-VA, vitamins B1, B6, and B12, and wherein the lipoic acid and the binder are present in relation to each other in a weight ratio from about 1:0.08 - 1:0.03.

One of ordinary skill would have been motivated to use PVP-VA in the claimed ratio because the prior art showed that compositions of lipoic acid and dicalcium phosphate use similar excipients such as PVP, and that PVP and PVP-VA were both generally known excipients.  Additionally, Byrd discloses that amounts of active agents and excipients need to be adjusted and optimized, which was well-known in the art.  One of ordinary skill would have added, or substituted, PVP-VA for the PVP in the excipients of Byrd during the routine optimization of the composition of lipoic acid and dicalcium phosphate during the routine experimentation and optimization of the properties of the composition, including to within the claimed range, and would have done so with a reasonable expectation of success.
One of ordinary skill would have known that combining two agents used for the same purpose has an additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
Absent criticality, the exchange and adjustment of amounts of excipients is routinely performed in the art, and is obvious.

Conclusion
Claims 17-20 are withdrawn.  Claim 13 is objected to.  Claims 1-16 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627